                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN

STRIKE 3 HOLDINGS, LLC,

            Plaintiff,                            Case No. 19-cv-11302
                                                  Hon. Matthew F. Leitman
v.

JOHN DOE, subscriber assigned
IP Address 76.112.62.167,

          Defendant.
__________________________________________________________________/

                         ORDER DISMISSING CASE

      Pursuant to the Notice of Voluntary Dismissal Without Prejudice by Plaintiff,

this case is DISMISSED without prejudice.

      IT IS SO ORDERED.

                                      s/Matthew F. Leitman
                                      MATTHEW F. LEITMAN
                                      UNITED STATES DISTRICT JUDGE

Dated: September 16, 2019


       I hereby certify that a copy of the foregoing document was served upon the
parties and/or counsel of record on September 16, 2019, by electronic means and/or
ordinary mail.

                                      s/Holly A. Monda
                                      Case Manager
                                      (810) 341-9764
